1

2
                                   UNITED STATES DISTRICT COURT
3
                                          DISTRICT OF NEVADA
4
                                                      ***
5
      HERIBERTO TORIBIO-RUIZ,                               Case No. 3:17-cv-00674-MMD-CLB
6
                                         Plaintiff,                    ORDER
7            v.
8     ISIDRO BACA, et al.,
9                                    Defendants.
10

11          Plaintiff Heriberto Toribio-Ruiz, who is in the custody of the Nevada Department of

12   Corrections, is permitted to proceed a claim (Count I) for deliberate indifference to serious

13   medical needs under 42 U.S.C. § 1983. (ECF No. 3 at 6–7.) Before the Court is the Report

14   and Recommendation (“R&R” or “Recommendation”) of United States Magistrate Judge

15   Carla L. Baldwin (ECF No. 57), recommending that the Court deny Defendants’ motion for

16   summary judgment 1 (“Motion”) (ECF No. 45) and Plaintiff’s motion for hearing (ECF No

17   54). (ECF No. 57.) The parties had until April 3, 2020, to file an objection. (Id.) To date, no

18   objection to the R&R has been filed. For this reason, and as discussed below, the Court

19   adopts the R&R.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object to a magistrate’s recommendation, the Court is not required to conduct “any

23   review at all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474

24   U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir.

25   2003) (“De novo review of the magistrate judges’ findings and recommendations is

26   required if, but only if, one or both parties file objections to the findings and

27   recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory Committee Notes

28
            1Plaintiff   did not file an opposition to the Motion.
1    (1983) (providing that the court “need only satisfy itself that there is no clear error on the

2    face of the record in order to accept the recommendation”).

3            While the Court need not conduct a de novo review, the Court has reviewed the

4    R&R and agrees with Judge Baldwin that material issues of fact exist to preclude summary

5    judgment. (ECF No. 57 at 8.)

6            It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF No.

7    57) is adopted.

8            It is further ordered that Defendants’ motion for summary judgment (ECF No. 45)

9    is denied.

10           It is further ordered that Plaintiff’s motion for hearing (ECF No. 54) is denied as

11   moot.

12           DATED THIS 3rd day of April 2020.

13

14
                                                MIRANDA M. DU
15                                              CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
